      Case 2:19-cv-00329-DBP Document 27 Filed 04/30/20 Page 1 of 8




________________________________________________________________________

                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION

                                                    §
RANA S.,                                            §
                                                    §
        Plaintiff,                                  §           MEMORANDUM DECISION
v.                                                  §           AND ORDER OF REMAND
                                                    §
ANDREW M. SAUL,                                     §
Commissioner of Social Security,                    §           Civil Action No. 2:19-cv-00329-DBP
                                                    §
        Defendant.                                  §
                                                    §           Magistrate Judge Dustin B. Pead

________________________________________________________________________

                                        I. INTRODUCTION

        Pursuant to 28 U.S.C. § 636(c), the parties consented to have United States

Magistrate Judge Dustin B. Pead conduct all proceedings in this case, including trial,

entry of final judgment, and all post-judgment proceedings. 1

        Plaintiff Rana S. 2 (“Plaintiff”) seeks judicial review of the Decision (“Decision”)

of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying her

claims for Supplemental Security Income benefits (“SSI”) under Title XVI of the Social

Security Act. Telephonic oral argument on Plaintiff’s appeal was held April 7, 2020. 3




        1
            See Docket No. 14.
        2
            Pursuant to best practices adopted in the District of Utah addressing privacy concerns in
certain cases, including Social Security cases, the Court will refer to the Plaintiff by her first
name and last initial only, or as “Plaintiff”, in this Order.
        3
            See Docket No. 25, Docket No. 26.
      Case 2:19-cv-00329-DBP Document 27 Filed 04/30/20 Page 2 of 8



Attorney Andrew Reichardt appeared on behalf of Plaintiff and attorney Jennifer Randall

appeared on behalf of the Commissioner.

       Now, after careful review of the administrative record, the parties’ briefs, oral

argument, and the relevant law, the court concludes that the correct legal standards were

not applied, and the Decision is not supported by substantial evidence. Accordingly, the

Commissioner’s Decision, as to the issue identified below, is VACATED and

REMANDED with instructions consistent with this Order.

                                     II. STANDARD OF REVIEW

       The scope of review is narrow and specific, and the Court is limited to

determining whether the Commissioner’s decision is supported by substantial evidence in

the record as a whole and whether the correct legal standards were applied. 4 “Substantial

evidence is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” 5

       In reviewing the record, the Court may neither “reweigh the evidence [n]or

substitute [its] judgment for the Commissioner’s.” 6 In turn, where the evidence as a

whole can support either the agency’s decision or an award of benefits, the agency’s

decision should be affirmed. 7




       4
           See Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007).
       5
           Id. (citation omitted).
       6
           Id. (citation omitted).
       7
           Ellison v. Sullivan, 929 F.2d 534, 546 (10th Cir. 1990)


                                                  2
      Case 2:19-cv-00329-DBP Document 27 Filed 04/30/20 Page 3 of 8



                                         III. DISCUSSION

   A. Background

       On September 28, 2015, Plaintiff applied for a Supplemental Security Income

Benefits under Title XVI of the Social Security Act alleging disability beginning May 1,

2014. 8 Plaintiff’s claim was initially denied on February 29, 2016, and upon

reconsideration on May 11, 2016. 9 Thereafter Plaintiff made a timely request, 10 and an

administrative hearing was held on March 2, 2018, before Administrative Law Judge

(“ALJ”) Preston Mitchell in Salt Lake City Utah. 11 Vocational Expert Dina J. Galli

appeared and testified at the hearing and Plaintiff was represented by her current attorney

of record, Andrew Reichardt. 12

       On May 21, 2018, the ALJ issued a Decision denying Plaintiff benefits. 13 In doing

so, the Decision followed Social Security’s five-step sequential evaluation for

determining disability. 14 As outlined at Step 1 of the sequential evaluation, the ALJ found

that Plaintiff had not engaged in substantial gainful activity since August 28, 2015,

Plaintiff’s SSI application date. 15 At Step 2 he found that during the relevant period

Plaintiff had the following severe impairments: degenerative disc disease of the lumbar

spine, major depressive disorder, and post-traumatic stress disorder (PTSD). 16 At Step 3,

       8
           Tr. 223-233.
       9
           Tr. 174-177, 183-185.
       10
            Tr. 186-189.
       11
            Hearing Transcript at Tr. 42-65.
       12
            Hearing Transcript at Tr. 60-64, 297.
       13
            Tr. 24-41.
       14
            20 C.F.R. § 416.920(a)(4).
       15
            Tr. 29.
       16
            Id.


                                                    3
      Case 2:19-cv-00329-DBP Document 27 Filed 04/30/20 Page 4 of 8



he did not find that Plaintiff met or equaled the criteria of any of the impairments listed at

20 C.F.R. pt. 404, subpt. P, app. 1. 17

        Next, the ALJ determined that Plaintiff retained the Residual Functional Capacity

(“RFC”):
               to perform light work as defined in 20 C.F.R. 416.967(b) except, due
               to pain, side effects of medication, and mental impairments, she can
               have no more than occasional changes in a routine work setting and
               can have no more than occasional contact with the public,
               co-workers, or supervisors. 18

        At Step 4 of the sequential evaluation, the ALJ found Plaintiff had no past relevant

work. 19 Finally at Step 5, pursuant to VE testimony, the ALJ determined that Plaintiff could

perform three jobs existing in significant numbers in the national economy----Produce Sorter,

Cleaner/Housekeeping, and Folder----and therefore concluded that Plaintiff was not entitled to

benefits. 20

        Plaintiff appealed the denial of benefits to Social Security’s Appeals Council. 21 The

Appeals Council denied review, rendering the ALJ’s Decision final for purposes of this Court’s

review. 22

    B. Argument

        On appeal Plaintiff argues the ALJ failed to resolve conflicts between the Dictionary of

Occupational Titles (“DOT”) and the vocational expert’s (“VE”) testimony. 23 Specifically, all

three occupations identified by the VE, and adopted by the ALJ, require “Language Level 1”

        17
             Tr. 30-31.
        18
             Tr. 32.
        19
             Tr. 35.
        20
             Tr. 36.
        21
             Tr. 216-219, 300-302.
        22
             Tr. 1-7; 20 C.F.R. §416.1481.
        23
             See SSR 00-4p.


                                                4
      Case 2:19-cv-00329-DBP Document 27 Filed 04/30/20 Page 5 of 8



which includes basic reading, writing and speaking capabilities. 24 Yet, in his Decision the ALJ

acknowledged that Plaintiff was unable to communicate in English. 25 As a result, Plaintiff

contends the ALJ failed to resolve conflicts between the DOT and VE testimony and remand is

appropriate.

    The Commissioner counters, arguing the VE’s testimony constitutes substantial evidence in

support of the ALJ’s finding that Plaintiff could do unskilled, light work in the national

economy. 26 Further, it was appropriate for the ALJ to consult with the VE regarding claimant’s

RFC limitations 27 and, in doing so, the ALJ properly inquired about conflicts and provided an

opportunity for Plaintiff to cross-examine the expert. 28 Therefore, no error exists and the

Commissioner’s decision should be affirmed.

    C. Social Security Ruling 00-4p

    The purpose of Social Security Ruling 00-4p (“SSR” or “Ruling”) is to clarify relevant

“standards for the use of vocational experts (VEs) who provide evidence at hearings before

administrative law judges (ALJs), . . . in the evaluation of disability claims.” 29 Because



        24
             See DOT job description Section 323.687-014 (house cleaner); Section 369.687-018
(folder); Section 529.687-186 (Sorter, agricultural produce).
        25
             Tr. 35 (“claimant is not able to communicate in English, and is considered in the same
way as an individual who is illiterate in English.”); see 20 C.F.R. § 416.964.
        26
             Tr. 36-37.
        27
             SSR 83-14; 1983 WL 31254, at *4; see also 20 C.F.R. § 416.966(e) (use of vocational
experts).
        28
             Tr. 64; see Glass v. Shalala, 43 F.3d 1392, 1396 (10th Cir. 1994) (declining to remand
for further examination of vocational expert, where the claimant’s counsel said he had no
objections to the expert’s testimony and nothing further for the ALJ).
        29
             SSR 00-4p: Use of Vocational Expert and Vocational Specialist Evidence and Other
Reliable Occupational Information in Disability decisions; see 2000 SSR LEXIS 8.


                                                   5
      Case 2:19-cv-00329-DBP Document 27 Filed 04/30/20 Page 6 of 8



neither the DOT nor VE testimony “automatically trumps,” the Ruling requires the ALJ to: (1)

ask the VE if the evidence provided “conflicts with information provided in the DOT”; and (2) if

there is conflict, obtain a reasonable explanation” for the variance. 30 Specifically, where

testimony by the VE is inconsistent with information in the DOT, the ALJ “must resolve [the]

conflict before relying on the VE [ ] evidence to support a determination or decision that the

individual is or is not disabled.” 31 Further, the ALJ must explain how the conflict was resolved

“irrespective of how the conflict was identified.” 32

   D. Analysis

   The parties agree that the ALJ has a duty to identify and obtain a reasonable explanation for

conflicts between VE testimony and the DOT. 33 But here Plaintiff argues the ALJ improperly

passed his affirmative duty to the VE when he preemptively asked her to address conflicts in

advance of her testimony, stating:

       ALJ:       And do you understand if you give us an opinion which conflicts with the
                  information in the Dictionary of Occupational Titles that you need to
                  affirmatively advise us of that conflict and the basis or bases for your opinion?

       VE:        Yes, I understand. 34

Plaintiff’s argument is one of timing and burden and, on balance, the Court agrees concluding

remand is appropriate.

       SSR 00-4p clarifies the adjudicator’s duty to fully develop the record and states it is “the

adjudicator [who] has an affirmative responsibility to ask about any possible conflict.” 35 In

       30
            Id.
       31
            Id.
       32
            Id.
       33
            Id.
       34
            Hearing Transcript at 61-62.
       35
            SSR 00-4p; 2000 SSR LEXIS 8 (emphasis added).


                                                6
      Case 2:19-cv-00329-DBP Document 27 Filed 04/30/20 Page 7 of 8



doing so, the Ruling places an “affirmative responsibility” on the ALJ to inquire and determine

“if the evidence he or she has provided conflicts with information provided in the DOT.” 36 Here,

prior to obtaining testimony, the ALJ transferred his affirmative duty to develop the record and

inquire about possible conflicts onto the VE. For the reasons discussed, the court concludes it

was in error to do so as the ALJ did not satisfy his obligation to inquire about and clarify any

inconsistencies between VE testimony and the DOT. 37

        It is unclear that further inquiry by the ALJ will alter the conclusion. Indeed, the DOT

lists the maximum requirements of any job listed, not the minimum, and it is possible that the

jobs identified could be performed by an individual unable to communicate in the English

language. 38 That said, the Ruling is designed to “clarif[y] our standards” and bring consistency to

the ALJ’s consideration of vocational expert testimony. 39 At Step 5, it is the Commissioner who

bears the burden of proving that a “claimant has the residual functional capacity to do other work

that exists in the national economy.” 40 And, to rule otherwise would relieve the ALJ of his




        36
             Id.
        37
             See Sida v. SSA, 349 F. Supp. 3d 1149, 1162 (Dist. N.M. 2018) (legal error where ALJ
“conspicuously neglected” to ask VE about a conflict with information provided in the DOT.).
        38
             SSR 00-4p (“[t]he DOT lists the maximum requirements of occupations as generally
performed, not the range of requirements of a particular job as it is performed in specific
settings.”); see Priel v. Astrue, 2010 U.S. Dist. LEXIS 3351, *10 (W.D.N.Y. 2010) (because the
positions identified by the VE “state maximum literacy requirements, does not mean that such
literacy requirements are essential and requisite in every job under the category.”).
        39
             Id.
        40
             Talbot v. Heckler, 814 F.2d 1456, 1460 (10th Cir. 1987).


                                                  7
         Case 2:19-cv-00329-DBP Document 27 Filed 04/30/20 Page 8 of 8



responsibility “to thoroughly develop the vocational evidence” by improperly shifting the burden

onto the Plaintiff. 41



                                               IV. CONCLUSION

          For the reasons set forth above, the Decision of the ALJ is VACATED and the

matter is REMANDED for the narrow purpose of determining whether an actual conflict exists

between the VE’s testimony and the DOT and if so whether such conflict would result in

an erosion of the available job base.


          DATED this 30th day of April 2020.



                                                            ____________________________
                                                            DUSTIN B. PEAD
                                                            United States Magistrate Judge




          41
               Haddock v Apfel, 196 F.3d 1084, 1090 (10th Cir. 1999); see also Thompson v. Sullivan,
987 F.2d 1482, 1491 (10th Cir. 1993) (“it is not [the claimant’s] burden to prove that he cannot
work at any level lower than his past relevant work; it is the [agency’s] burden to prove that he
can.).


                                                    8
